Plaintiffs have filed motions for a new hearing pursuant to Rule T310 of the N.C. Tort Claims Rules. These motions were supported by affidavits from the four attorneys for plaintiffs in this matter.
Upon due consideration of the motions and supporting affidavits, the Full Commission hereby VACATES the Decision and Order of Deputy Commissioner Garner dated May 8, 1998, and REMANDS the case to a Deputy Commissioner for a hearing denovo upon all issues in controversy. If the parties choose to participate in a mediated settlement conference prior to the hearing, the attorneys should inform the Commission through its Mediation Coordinator, John Schafer, of this decision
This the ___ day of February 1999.
                                  S/_____________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/_____________ J. HOWARD BUNN, JR. CHAIRMAN
S/_____________ THOMAS J. BOLCH COMMISSIONER
LKM/jth